Case 1:21-cv-00267-MSM-LDA Document 13-1 Filed 09/16/21 Page 1 of 5 PagelD #: 240

EXHIBIT A

 
Case 1:21-cv-00267-MSM-LDA Document 13-1 Filed 09/16/21 Page 2 of 5 PagelD #: 241
LO

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

_Carline Vilbon
Plaintiff/Petitioner

v.
CA. No. 1:21-CV-00267-MSM-LDA
The Department of Children, Youth and
Families; The Lifespan Facilities and The
Rumford House Group Home
Defendants/Respondents

AFFIDAVIT OF ARTHUR MERCURIO, MA AS DIRECTOR OF
THE RUMFORD HOUSE

I, Arthur Mercurio, as Director of the Rumford House, does swear and affirm the following:

1, Iam currently the Director of the Rumford House, in East Providence, Rhode Island
(“Rumford House”).

2. The Rumford House is a residential service provider for men and boys, ages 12 to 21,
with mild intellectual disability, Asperger's disorder and mild to moderate behavior
disorders. Rumford House is affiliated with the Bradley Hospital Center for Autism
and Developmental Disabilities and is accredited by The Joint Commission. The
Rumford House has a 2:1 staffing ratio and emphasizes preparation for transition to
independent living in young adulthood,

3. Ag Director of the Rumford House, I have personal knowledge of the custody and care

of the individual known as Altamir Vilbon (“Mr. Vilbon”), referenced in the Petition
in this case,

4, Mr. Vilbon, does now reside at the Rumford House, in East Providence, Rhode Island,
and is currently under the care and supervision of Rumford House staff.

5. On September 9, 2020, the Rhode Island Family Court issued an Order remanding Mr.
Vilbon to the custody of the Rhode Island Department of Children, Youth and Families
(“DCYF”), A true and accurate copy of said Order is attached hereto and is
incorporated by reference as Exhibit 1.

6. DCYF then authorized release and placement of Mr, Vilbon at the Ruinford House via
a letter, dated November 18, 2020, signed by Lori Fernandes, Chief of Practice
Standards, Region 2, DCYF. A true and accurate copy of said Letter is attached hereto
and is incorporated by reference as Exhibit 2.
Case 1:21-cv-00267-MSM-LDA Document 13-1 Filed 09/16/21 Page 3 of 5 PagelD #: 242

7. Periodic review of Mr. Vilbon’s status and placement at the Rumford House occurs in
the Rhode Island Family Court as coordinated by DCYF. There has been no change in

status regarding Mr. Vilbon’s residency at the Rumford House since November of
2020.

8. If Mr. Vilbon is required to appear in Court, transpiration and staff-accompaniment of
Mr. Vilbon would need to be scheduled and coordinated in advance.

baling, {hhnerw

Arthur Mercurio, MA as Director of the
Rumford House

State of Rhode Island
County of Prov don es

On this {9 day of _ Pret st, 2021, before me, the undersigned notary, personally
appeared Arthur Mercurio,MA as Director of the Rumford House, personally known to the notary
to be the person whose name is signed on the preceding document, and acknowled ged to the notary
that he signed it voluntarily, under oath, for its stated purpose.

| . 415390
IO (AA, PoC fro, TOSi
Notary Public 0

Notary Identificatio

My commission expyes

    

 
 

DIANNA LAGANFORA
: NOTARY PUBLIC .
State of Rhode island,
My Commission Expires:

April 5, 2024

 
Case 1:21-cv-00267-MSM-LDA Doc i
ument 13-1 Filed 09/16/21 Page 4of5Pa :
eID #:
Sep. 18 2020 3:10PM (909

STATE OF RHODE ISLAND
FAMILY COURT

DETENTION
ORDER OF TEMPORARY CUSTODY
(Under the protection of the State)

 

 

 

 

 

 

 

COUNTY JUVENILE NO. PETITION NO.
PROVIDENCE ~ (rn |
NAME OF CHILD COURT LOCATION , | \y
VILBON, Altamir

pj [22
DISPOSITION/ORDER ’ pt
PLACED UNDER TEMPORARY CUSTODY OF DCYF

 

 

 

TO: Representatives of the Department of Children, Youth and Families or any private agency,
society or institution designated by said Department under the General Laws of Rhode Island.

WHEREAS, after hearing of a petition before the Family Court in the matter of the above

‘named child, said Family Court found said child to require the protection of the State, it is this day

ordered by said Court that said child. be placed in the temporary care, custody, and control of the
Department of Children, Youth and Families in accordance with the disposition/order above.

You are therefore hereby commanded to take said child to the Director for the Department for
Children, Youth, and Families or his/her designee together with a copy of this order.

And you, the said director or designee are required to receive said child into your temporary
custody, with the authority to execute any ad all documents evidencing informed consent to
routine emergency medical or surgical care and/or admission to facility under the State's Mental
Health Law as if executed by a “guardian” as that term is defined in R.LG.L. 40.1-5-6 for the care,
treatment and diagnosis of said child pursuant to the State’s Mental Health Law, and to hold
him/her in accordance with the above disposition/order from and after the delivery of said child to
you, unless said child shall be sooner released from said custody by further order of said Court, or

. by due order of law.

WITNESS

Cc /ASSOC, JUSTICE DATE ae,

DEPARTMENT FOR CHILDREN, YQUTH AND FAMILIES .
Providence, R. L
The above-named child was this day delivered imto my custody and received by me
pursuant to the directions of the above order.

 

 

 

 

 

 

 

na
=o
wa
—)
v9
my
wi
ef

 
   

 

ASST. DIRECTOR/DESIGNEE DATE % -
2%
“yp ve wa
Juy-23 07/00 c ‘ D)
oO. %
Qo
Case 1:21-cv-00267-MSM-LDA Document 13-1 Filed 09/16/21 Page 5 of 5 PagelD #: 244
WU¥, 7. ZVLU 4: ZU ii No, 8/68 P, }

see

sible,
STATE OF RHODE ISLAND

Department of Children, Youth and Families
Family Services

530 Wood St,

Bristol, RI 02809

 

November 18, 2020
To Whor It May Concer,

The Department of Children, Youth, and Families has temporary custody of child, Altamir Vilbon
(DOS: SE DCYF is authorizing the release of patient, Altamir Vilbon to the Rumford House staff where
this child is currently residing,

{onwrtls—

Loni Fernandes

Chief of Practice Standards
Region 2

DCYF

§30 Wood St,

Bristol RI 02809

 
